Mr. Chief Justice Del Toro
delivered the opinion of the court.
This is an administrative appeal taken by Rafaela Robles from the ruling of September 26, 1933, of the Registrar of Property of San Juan refusing to record the consummation of a sale at public auction of a certain parcel located in San-turce, San Juan, for the payment of delinquent taxes.
The tenth entry of the registry shows the record of a certificate of sale for taxes on the parcel in question, issued by the Collector of Internal Revenue of San Juan in favor of Alfonso Bonilla, and subject to the right of redemption for the term of one year in favor of the owner of the parcel, Cosme López Negrón; that Bonilla sold the parcel to Ra-faela Robles, the appellant herein, subject to the same right of redemption — eleventh entry — and that said entries were canceled because the mortgagee, Banco Popular of Puerto Rico, had redeemed the parcel, and therefore the entry in favor of the owner Cosme López Negrón remained in force. Thereupon, Rafaela. Robles requested that the registrar record the consummation of the sale made to her by Bonilla, and he refused to do so.
Under these circumstances, it is not possible even to consider the questions raised by the appellant in this administrative appeal.
Whether rightly or not, the entries in favor of Bonilla and of the appellant had been canceled, and there was therefore no basis for the record sought. The registrar, acting in accordance with the status of the title as shown by the registry, was bound to deny said record.
If the appellant has any right, she should resort to the courts in order to enforce the same. Only after a court has decreed the nullity of the tenth and eleventh entries would the consummation of the sale be justified.
*14This court has recently declared, in the case of Quiñones v. Registrar, 43 P.R.R. 35, that “In accordance with sections 255 and 256 of the Mortgage Law, an administrative appeal is not the proper remedy to correct entries made in the registry of property.” See also the cases of People v. Registrar, 44 P.R.R. 774, and Gonzales Clemente (J.) & Co. v. Registrar, 42 P.R.R. 692.
The decision appealed from must he affirmed.